DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 18-19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 11 and 14-17, directed to the invention(s) of group II, a composite material, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement be groups I and III as set forth in the Office action mailed on 2 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 19 January 2021.

The application has been amended as follows: 
Claims 11 and 14-17 are cancelled.
Claim 1 now reads: “A plating solution comprising a metal salt, a hydrophilic fullerene, and water, and a metal-fullerene composite that is a reaction product of the metal salt and the hydrophilic fullerene represented by Cx(OH)y, wherein x is 60, 70, 74, 76, or 78, and an average value of y is about 2 to about 44, a particle diameter of the metal-fullerene composite measured through dynamic light scattering being less than or equal to about 10 nanometers.”
Claim 12 now reads: “The plating solution of claim 1, wherein the hydrophilic fullerene represented by Cx(OH)y, wherein x is 60, 70, 74, 76, or 78, and the average value of y is about 2 to about 44 is chemically bonded with a metal cation of the metal salt in the metal-fullerene composite.”
Allowable Subject Matter
Claims 1, 9-10, 12 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a plating solution comprising a metal salt, a hydrophilic fullerene and a metal-fullerene composite that is a reaction product of the metal salt and the hydrophilic fullerene represented by CX(OH)y, wherein x is 60, 70, 74, 76, or 78, and an average value of y is about 2 to about 44.  Zhang teaches a plating solution with a metal salt and carbon black of 25 nm and teaches the preference of carbon black over 400 nm graphite (example 1).  While Wasserfallen teaches using fullerene in a dispersion on a metal surface to form a coating (para 52), Wasserfallen’s coating is an organic coating (abstract).  One of ordinary skill in the art would not look to an electrophoretic organic coating process to modify the metal plating solution of Zhang.  McFarland teaches a method of simultaneously electrodepositing a metal and fullerene-containing thin film (abstract).  However, McFarland states that a medium comprising a fullerene derivative is used and an electrolyte composition suitable for electrodepositing a metal or metal compound.  McFarland’s Example 1 discloses a solution with only polyhydroxylated C60, i.e. no metal salt.  McFarland’s Examples 2-5 discloses depositing compounds such as titania, tungsten oxide and zinc oxide.  McFarland’s Example 5 discloses a mixture of 0.1 M zinc nitrate (pH 6) and an aqueous solution (pH 2) of C60(OH)n, n=2-50 of about 1 mg/mL.  It is may be chemically bonded with the metal.” “The metal may include copper, silver, gold, aluminum, calcium, zinc, tungsten, iron, tin, platinum, nickel, or a combination thereof.”  Applicant’s specification indicates that a copper-fullerene composite is deposited with the plating solution of Preparation Examples 1-3 (Table 1), confirmed in Figures 7 and 8 performed by Evaluation I. Thus, McFarland’s zinc nitrate and polyhydroxylated fullerene would not necessarily contain a metal-fullerene composite with the instantly claimed properties.  McFarland’s plating solution instead produces a composite film of a metal compound, zinc oxide, in combination with polyhydroxylated fullerene whereas Applicant’s invention produces a metal and polyhydroxylated fullerene composite film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794